Citation Nr: 1608578	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder prior to August 31, 2015, and in excess of 70 percent as of August 31, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis with metatarsalgia of the left foot prior to August 31, 2015, and in excess of 20 percent as of August 31, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to October 2007. 

This appeal arises before the Board of Veterans' Appeals  (Board) from November 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The November 2008 rating decision granted service connection and assigned an initial 50 percent rating for an anxiety disorder and granted service connection and assigned an initial 10 percent rating for plantar fasciitis of the left foot, effective November 1, 2007.  The Board notes that although the Veteran also disagreed with the initial rating assigned for service connected low back strain, in her July 2009 substantive appeal, she specifically limited her appeal to the issues of entitlement to an initial higher rating for a left foot disability.  A November 2009 rating decision continued the initial 50 percent rating for anxiety disorder.  

In October 2013, the Board remanded these matters for additional development. 

A November 2015 rating decision assigned a higher 70 percent rating for anxiety disorder, effective August 31, 2015, and a higher 20 percent rating for plantar fasciitis with metatarsalgia of the left foot, effective August 31, 2015.  However, higher ratings are available before and after August 31, 2015, and the Veteran is presumed to seek the maximum available benefit.  Therefore, these claims  remain on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

A January 2016 rating decision denied entitlement to TDIU.  Although a separate appeal has not yet been initiated, the TDIU issue is part of the perfected appeal as to the initial ratings assigned for anxiety disorder as the Veteran is seeking TDIU due to the service-connected anxiety disorder.  Thus, the issue of entitlement to TDIU is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


REMAND

In October 2013, the Board remanded the claims of higher initial ratings for anxiety disorder and for plantar fasciitis with metatarsalgia of the left foot for additional development.  After completing the requested actions, the Appeals Management Center, in Washington, D.C. issued a December 2013 supplemental statement of the case.  However, the appeal was never recertified to the Board.  Later, in August 2015, the Veteran submitted statements that were accepted by the RO as claims for increased ratings for anxiety disorder with features of PTSD and depression and for plantar fasciitis with metatarsalgia of the left foot.  In a November 2015 rating decision, the RO granted higher ratings for each disability.   However, these issues have remained on appeal.  No supplemental statement of the case was issued after additional development was performed and additional pertinent medical evidence was associated with the record as discussed in the November 2015 rating decision.  Therefore, the Board has no alternative but to remand these matters for the issuance of a supplemental statement of the case that address all evidence received after the December 2013 supplemental statement of the case. 38 C.F.R. § 19.31 (2015).

The Board also finds that the claim of entitlement to TDIU is inextricably intertwined with the pending claims for higher initial ratings.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

